PER CURIAM.
Darrow Bethel petitions for writ of ha-beas corpus. We grant the petition.
Defendant-petitioner Bethel was arrested for sale of marijuana. A bail bondsman posted a $5,000 appearance bond and the defendant was released.
In subsequent proceedings inquiring into the defendant’s assets for purpose of appointment of counsel, the court inquired about the bond. The defendant informed the court that he had paid the bail bond company $500 from his income tax refund. In response to the court’s question, the defendant stated that he had not posted any other collateral. Believing this to be a fraud on the court, the court revoked the bond and took the defendant into custody.
In the habeas proceedings here, the parties have directed this court’s attention to the portion of the appearance bond which contains a description of the collateral security. This contains the notation “PN/IA.” The public defender has represented that the abbreviation means Promissory Note/Indemnity Agreement.
Under subsection 648.442(1), Florida Statutes (2004), acceptable forms of security or indemnity include a promissory note or indemnity agreement. It follows that proper collateral has been posted in this case.
The defendant argues that a bail bond company is allowed to issue an appearance *177bond without requiring any security whatsoever. We need not reach that argument.
We grant the petition for writ of habeas corpus.
The defendant’s bond is hereby reinstated, and the defendant shall be released forthwith.
This ruling is effective immediately and will not be delayed by the filing of any post-decision motion.
Petition granted.